Title: To George Washington from Lieutenant Colonel Ebenezer Sproat, 26 July 1780
From: Sproat, Ebenezer
To: Washington, George


                    
                        Sir
                        Highlands [N.Y.] July 26. 1780
                    
                    I have Enclosed Lieut. Hubbells Commission with Certificates that he is not indebted to the Public—Mr Hubbell Says his Domestic affairs oblidge him to leave the Army, and seems Unalterably determined in the Matter, I therefore beg of your Excellency to give him a discharge, as I think his dismission will not be an Injury to the Public. I am with the highest Esteem your Excellency’s Obedt & Very humble Sert
                    
                        E. Sprout Lieut. Colo. Comdt 12. Mass: Regt
                    
                